Citation Nr: 0003644	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-04 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a substantive appeal as to the denial of an 
increased evaluation for psoriasis and service connection for 
right and left knee disorders and a right ankle disorder was 
timely filed.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to a rating in excess of 50 percent for 
psoriasis.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A review of the record reveals that the RO denied service 
connection for knee disorders and a right ankle disorder and 
for a rating in excess of 50 percent for psoriasis in 
December 1994.  In light of the procedural history and due to 
the favorable disposition reached in this decision regarding 
the timeliness of the filing of a substantive appeal as to 
the 1994 decision, the following claims are deemed to have 
been perfected and are currently before the Board of 
Veterans' Appeals (Board): entitlement to service connection 
for right and left knee disorders; entitlement to service 
connection for a right ankle disorder; and entitlement to a 
rating in excess of 50 percent for psoriasis.  These issues 
will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1. In December 1994, the RO denied service connection for 
knee disorders and a right ankle disorder and for a rating in 
excess of 50 percent for psoriasis.  

2.  There is clear evidence that the notice of the 1994 
rating decision and the corresponding Statement of the Case 
(SOC) were not sent to the most recent address as provided by 
the appellant.  

3.  Clear evidence shows administrative irregularity in the 
mailing of the SOC.  Correspondence sufficient to perfect the 
issues on appeal was submitted within a requisite time 
period.  

4.  There is competent medical evidence of record linking 
current right knee and right ankle disability with the period 
of service; there remains outstanding medical evidence that 
potentially makes the claim for service connection for a left 
knee disability capable of substantiation.

5.  The record contains evidentiary assertions of increased 
disability due to the service connected skin disability. 

CONCLUSIONS OF LAW

1.  A substantive appeal or response to the SOC pertaining to 
the December 1994 rating decision was timely filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

2.  The claims for service connection for right and left knee 
disabilities, a right ankle disability and an increased 
rating for a skin disability are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Applicable law provides that an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  

The NOD shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  Such notice, and appeals, must be in writing 
and be filed with the agency of original jurisdiction which 
entered the determination.  Such notice, and appeals, must be 
in writing and be filed with the agency of original 
jurisdiction which entered the determination with which 
disagreement is expressed.  38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.201 (1999).  

Thereafter, copies of the SOC will be submitted to the 
claimant and his representative.  The date of the SOC itself 
will be considered the date of mailing for purposes of 
determining whether a timely appeal has been filed.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the SOC, and the 
benefits sought on appeal must be clearly identified.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.2302(a) 
(1999).  

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board.  38 U.S.C.A. § 7105(b)(3) (West 1991).  

Notice for VA purposes means written notice sent to a 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the law presumes the regularity 
of the administrative process "in the absence of clear 
evidence to the contrary."  See YT v. Brown, 9 Vet. App. 
195, 199 (1996).  




Factual Background

The record reflects that in December 1994 the RO issued a 
rating decision which denied service connection for knee 
disorders and a right ankle disorder and for a rating in 
excess of 50 percent for psoriasis in December 1994.  

The veteran submitted a statement accepted as the NOD in 
September 1995 and provided a home address in Issaquah, 
Washington, which had not previously been of record.  

A February 1996 notice from the RO to the veteran regarding a 
physical examination was mailed to the Washington state 
address.  The Board notes, however, that correspondence (the 
SOC) dated in June 1996 notifying the veteran of this 
decision was sent to an address in Scottsdale, Arizona.  

While the record does not reflect that the June 1996 
correspondence was returned as undeliverable, the claims file 
reflects that additional RO correspondence to the veteran 
dated in June 1996 was returned with a notation on the 
envelope that the veteran was "no longer at this address."  

The substantive appeal in question was added to the claims 
file in November 1996.  That document includes reference to 
the fact that the SOC was incorrectly addressed.  

Statements by the veteran and by his private attorney on his 
behalf in the claims file assert that the veteran's 
substantive appeal was not timely filed in that the veteran 
did not receive the SOC from the RO in a timely manner.  (For 
an example, see the attorney's August 1997 statement.)  

Analysis

Based upon the evidence of record, the Board finds that clear 
evidence shows administrative irregularity in the mailing of 
the SOC.  The Board notes that even though the veteran had 
provided a new home address at the time he filed his NOD, the 
SOC was not sent there.  This is sufficient evidence to rebut 
the presumption of administrative regularity.  

Although the record does not reflect that the June 1996 SOC 
was returned to the RO as undeliverable, other correspondence 
to the veteran from the RO around the same time was.  The 
Board finds that there is reasonable evidence in support of 
the veteran's claim that he did not submit a timely 
substantive appeal due to the fact that he did not receive 
the SOC in a timely manner.  Therefore, the Board finds 
correspondence submitted within a requisite time period was 
sufficient to perfect the issues of entitlement to an 
increased rating for psoriasis and entitlement to service 
connection for knee disorders and a right ankle disorder.  


ORDER

A substantive appeal or response to the SOC pertaining to the 
December 1994 rating decision was timely filed.  The appeal 
is granted.  


REMAND

It is the Board's conclusion that the evidence of record, 
particularly the report from private physician in 1997, 
supports a finding that the claims for service connection for 
the right knee and right ankle are well grounded.  Likewise, 
the evidentiary assertions of increased disability make the 
claim for an increased rating well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).    For reasons discussed below, the 
Board finds that further development of the record is 
required.  As this development may potentially locate 
evidence bearing on the claim for service connection for the 
left knee disability, that claim remains capable of 
substantiation and thus well grounded on a preliminary basis.  

The veteran's psoriasis is evaluated as 50 percent disabling 
which is the maximum schedular rating available under the 
regulations.  38 C.F.R. § 4.119, Diagnostic Code 7816 (1999).  
However, the "note" attached to these regulations states 
that "[t]he most repugnant conditions may be submitted for 
central office rating with several unretouched photographs."  
In such cases, a 50 percent evaluation may be increased to 80 
percent if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrization.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs. 38 C.F.R. § 
4.118, Code 7800 and Note.

The most recent examination of the veteran's skin was in May 
1998.  At that time, there were large plaques of thickened, 
erythematous, scaly psoriasis on the legs, elbows, and scalp, 
and small guttate-type lesions on the thighs, trunk, arms, 
posterior surface of the ears, and external auditory canals.  
Photographs reflecting these findings are included in the 
report.  The examiner commented that while the psoriatic 
activity was in a relatively less severe state, the veteran 
still suffered from constant itching and tenderness, 
irritability, and loss of concentration.  He also noted that 
most of the topical treatment were messy and smelly, and the 
veteran was concerned that people who noticed exposed lesions 
might find it repugnant.  When there were lesions on his 
feet, fissures often appeared on the soles, making it 
difficult to walk.  

The Board's review of the record shows that the RO considered 
38 C.F.R. § 4.119, DC 7816 (1999) in denying the veteran's 
claim.  (See the June 1996 SOC.)  It was noted that this was 
the maximum rating under that code.  While the RO addressed 
also the provisions of 38 C.F.R. § 3.321(b) governing 
extraschedular evaluations as it pertains to the skin 
disability, it does not appear, however, that the RO 
expressly addressed the "note" as summarized above as to 
whether the veteran's skin condition warranted consideration 
by the central office.  The Board concludes that on the facts 
of this case, due process requires that the RO address the 
provisions of the "note" under DC 7800, and provide its 
reasoning for submitting or not submitting the matter for a 
central office rating. 

Turning to the issues of entitlement to service connection 
(knees and right ankle), it is contended that each of these 
disorders is related to an inservice injury which occurred in 
1971.  A review of the service medical records (SMRs) shows a 
right knee injury in March 1971.  There is no mention of 
injury to any other part of the anatomy.  The diagnosis was 
contusion with possible internal derangement.  X-rays 
apparently taken at a British Military Hospital in Singapore 
were reported not to show bone injury.  The veteran was 
treated with physical therapy and by June 1971, right knee 
findings were normal.  Subsequently dated records are 
negative for additional right knee treatment or treatment for 
left knee or right ankle complaints.  Separation examination 
was negative for knee or ankle complaints or diagnoses.  

In 1994, numerous lay statements were added to the claims 
file.  Each statement relates knowledge of postservice back 
and knee problems and pain dating to the veteran's return 
from Vietnam.  

Postservice records apparently are negative for orthopedic 
complaints until VA examination in September 1994.  At that 
time, the veteran gave a history of falling on ship and 
injuring his tailbone, knees, and his right ankle.  X-rays of 
the knees were interpreted as "unremarkable" overall, and 
specifically as disclosing "no significant" soft tissue or 
bone changes, no evidence of recent injury, and the joint 
spaces were unremarkable.  X-ray of the right ankle showed 
evidence of old post-traumatic changes.  

Subsequently dated records include a private physician's 
August 1997 examination report.  The examiner noted that the 
veteran's claims file was reviewed to help evaluate the 
veteran's condition.  X-rays revealed a 0.5 cm loose body in 
the right knee joint and degenerative changes in the area of 
the intra-condylar eminence.  The right knee also exhibited 
limited range of motion (ROM) testing and tenderness over the 
medial compartment of the knee.  There was marked pain on 
patellofemoral compression associated with patellofemoral 
crepitus.  Examination of the left knee revealed no 
ligamentous instability and/or meniscal signs, moderate 
patellofemoral crepitus was present but not associated with 
pain.  Examination of the right ankle revealed no evidence of 
swelling, but there was slight limitation of ankle 
dorsiflexion and plantar flexion.  

The examiner's diagnostic impressions included degenerative 
arthritis, patellofemoral compression syndrome, loose body of 
the right knee; chondromalacia of the patella of the left 
knee, asymptomatic; chronic pain, limitation of motion and 
stiffness of the right ankle with evidence of post-traumatic 
changes.  It was the examiner's opinion after the examination 
and review of the claims folder that the veteran's right knee 
and right ankle conditions were related to the inservice 
injury.  

Upon additional VA orthopedic examination in May 1998, X-ray 
of the right knee showed mild degenerative changes and 
minimal marginal spur formation.  X-ray of the left knee 
showed mild degenerative changes and minimal marginal spur 
formation.  X-ray of the right ankle showed no definite bone 
or joint abnormality.  

It is the opinion of the Board that additional medical 
information is needed concerning the nature and extent of 
bilateral knee and right ankle conditions before a final 
determination is made concerning the veteran's claim for 
service connection for these disabilities.  Specifically, the 
Board believes that the actual X-ray films taken over the 
years, inservice and postservice, should be obtained and 
reviewed by the appropriate specialist for an opinion as to 
whether current disorders of the knees or right ankle, if 
existent, are related to an inservice injury in 1971.  

Hence, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:  

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should obtain all actual X-ray 
films taken of the veteran's knees and 
right ankle, to include those made during 
service, if available, and postservice.  
Specifically, X-ray films of the right 
knee made during service at the British 
Military Hospital in Singapore, if 
available, and X-ray films of the knees 
and right ankle referred to upon VA 
examinations in 1994 and 1998 and those 
made upon private evaluation in 1997 
should be obtained for inclusion into the 
record.  

3.  Thereafter, these films should be 
studied by an appropriate specialist to 
determine the nature, extent, and 
etiology of any disorders of the knees or 
right ankle found.  Specifically, the 
specialist is requested to provide an 
opinion as to the degree of medical 
probability that any disorders currently 
found are related to the inservice injury 
from 1971.  The claims folder and this 
Remand must be made available to the 
examiner for review in conjunction with 
his/her review of the films.  If the 
physician believes that a further 
clinical examination of the veteran is 
necessary in order to respond to this 
question, the examination should be 
arranged.  The physician should provide a 
rationale for any opinion offered and 
should address the significance or lack 
of significance of any radiographic 
findings taken over the years as they 
relate to the question of whether a 
current disability is related to service.

The veteran is expressly advised that it 
is vital that he cooperates with any 
request that he appears for the VA 
examination as the examination may 
produce findings and medical opinions 
that are critical to his claim.  
Moreover, if he fails to appear, the lack 
of such evidence may be highly 
detrimental to his claim, and by 
regulation the claim would be reviewed on 
the evidence of record.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Once the record is complete, the RO 
should again the review the issues on 
appeal.  That review should expressly 
address the "note" to Code 7800 with 
regard to the claim for an increased 
rating for a skin disability.

If the determinations remain unfavorable, he and his 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.  

No action is required of the veteran until he is contacted by 
the RO.  The purpose of this REMAND is to ensure due process 
and to obtain additional clarifying medical evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals







